McNULTY, Judge
(dissenting).
While we may not have come to the same conclusion as the trial judge if we were sitting in his stead, I am of the view that nevertheless there was sufficient evidence before him to support his conclusions. This no longer appears to be a matter of discretion, therefore, but rather one of a factual determination within his province as trier of the facts; any discretion involved, indeed, is vested in the condemner and the trial judge’s function is merely to determine whether as a fact the condemner’s discretion was abused. In finding in the negative I cannot see how the trial judge committed reversible error.
Accordingly, I would affirm the order appealed from.